DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of applicant’s petition the restriction requirement as set forth in the Office action mailed on 01/07/2020 is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the plurality of carbon fibers is thermally connected to at least one out of the first stage member and the second stage member” renders the claim indefinite. It is unclear as to what the carbon fiber is connected to out of the first stage member and the second stage member. Examiner suggest to recite the claim limitation as --connected to at least one of the first stage member and the second stage member--.
at least one out of the first stage member and the second stage member” renders the claim indefinite. It is unclear as to what the carbon fiber is connected to out of the first stage member and the second stage member. Examiner suggest to recite the claim limitation as --connected to at least one of the first stage member and the second stage member--.
Claim 7 recites the limitation “the second end is configured to apply a mechanical surface pressure larger than zero towards at least one out of a heat conductive member thermally connected to the first stage member and the first stage member if a temperature of the second stage member is higher than the first cryogenic temperature” renders the clam indefinite. The entire phrase wherein “towards at least one out of a heat conductive member thermally connected to the first stage member and the first stage member” is confusing and unclear. 
Claim 8 recites the limitation "the plurality of thermal connection members" in lines 2-3 lacks antecedent basis.
Claim 9 recites the limitation "the plurality of thermal connection members" in lines 2-3 lacks antecedent basis.
Claim 10 recites the limitation "the plurality of thermal connection members" in lines 2-3 lacks antecedent basis.

Allowable Subject Matter
Claims 1-3, 6, 12-14 and 19 are allowed.

s 4, 5 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts considered on the record are Takagi Toshiaki et al. (JPH09166365, See the attached translation dated 11/30/2020) and Snow et al. (US 20140130520). Toshiaki teaches a cryogenic cooling system, comprising: a cryostat (1) having an outer enclosure (2) and at least one thermal shield (3) disposed within the outer enclosure, the at least one thermal shield defining an inner region (8) (see fig. 1, 3; ¶ 0013), wherein a thermal insulation region (the region b/n 2 and 3) defined by and between the at least one thermal shield (3) and the outer enclosure [2] (See fig. 1, 3), a cryogenic cold head (1a) having: a first stage member at least partially disposed in the thermal insulation region (see figure 3 where it shows the first stage member disposed in the thermal insulation region and in contact with cooling plate/portion 21a/5a) and wherein the first stage member is configured to operate in a stationary state at a first cryogenic temperature  (See fig. 1, 3; ¶ 0013, 0021-0022, 0046), and includes a thermally conductive link member (cooling plate/portion 21a/5a) that is thermally connected to the at least one thermal shield (see ¶ 0013); at least a second stage member at least partially disposed in the inner region (8) (see fig. 3 where it shows the stage member disposed in the inner region and in contact with cooling plate/portion 21b/6a) and wherein the second stage member is configured to operate in a stationary state at a second cryogenic temperature that is lower than the first cryogenic temperature (See fig. 1, 3; ¶ 0013, 0021-0022, 0046); and at least one thermal connection member (thermal switch 4) that is configured to provide, in at least one operational .
The prior arts, however, fails to anticipate or fairly render obvious of the independent claims specifically the limitation wherein “a thermal resistance of the provided at least portion of the heat transfer path at the second cryogenic temperature is larger than a thermal resistance of the provided at least portion of the heat transfer path at the first cryogenic temperature” as shown in claim 1 and 14, and the limitation wherein “a thermal resistance of the heat transfer path is larger at the second cryogenic temperature than at the first cryogenic temperature, wherein the heat transfer path includes carbon fibers whose thermal conductivity decreases with lower cryogenic temperatures” as shown in claim 19. There is no obvious motivation to modify the prior art to have the missing features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763